Case 1:18-cv-09905-GBD Document 38 Filed 01/06/20 Page 1 of 1

WALTER M, CoLLERAN (1912-1998) STEPHANIE SUAREZ ESRALEGALS
Colleran RicHarp L, O'HARA StTEevEN G. Faruas** — LAURA A. HARRINGTON
Joun F. Mitts (1939-2003) THomas P. Krane* wk KRiSTINE M. MURPHY
DaMIEN O, Maree** Lincy Piazza

9 EbDwarbD J, GROARKE
Ha NT a CHRISTOPHER P. O'Hara TAYLOR ANNE WAITES KAREN ALBERTELL! GILBERT
AROL O'ROURKE PENNINGTON GarRRETT J, Dowb * ALSO AOMITTED IN New JERSEY

Denis A, ENGEL ae

e PATRICIA L. BOLAND ALSO AD
Joun S. GROARKE™ —— eee nome in nee uetOn: D.C,
V S L.L.P, MD. Bosso GLENN A. KREBS + CONNECTICUT Ww Nensey ane
° co o

+ OF COUNSEL

i USDC SDNY January 6, 2020 Cage | 2,
VIA ECF U DOCUMENT . Vo, mr (

 

 

 

  
  
  

 

 

 

 

Hon. George B. Daniels! £y ECTRONICALLY FILED George. Danicls. U.S.D.J.
United States Courthouse ;

500 Pearl Street, Courtro¢ peivh Dated:

New York, NY 10007 te DATE FILED.) 1 AN 0 7 2020 _ ‘ JAN OT vatrat

 

 

Re: Trustees of the International Association Local Union No. 28 Benefit Funds and
Plans et al v. Five Star Kitchen Installations, Inc.
Case No. 18-cv-9905(GBD)

Dear Judge Daniels,

This office is counsel to the Plaintiff Trustees of the International Association Local Union No.
28 Benefit Funds and Plans et. al. (“Plaintiffs”) in the above-referenced matter. Plaintiffs write to the
court to request an adjournment of the initial pretrial conference currently scheduled for Wednesday,
January 8, 2020.

Plaintiffs filed a motion for default judgment on December 18, 2019. See Dkt. #34. Defendant
was served via mail in accordance with Local Rule 55.2(c) on December 18, 2019, See Dkt. #37.

Defendant Five Star Kitchen Installations, Inc. (“Defendant”) has not opposed the motion for
default judgment, nor has Defendant appeared in this action. In light of the pending motion for default
judgment, Plaintiffs request that Wednesday’s initial conference be adjourned sine die pending the
disposition of the motion or Defendant’s response.

This is the ninth time the initial pretrial conference has been scheduled. The conference was
previously scheduled for October 2, 2019 and was adjourned at the request of counsel.

Plaintiffs thank Your Honor for the Court’s attention to this matter.
Respectfully,
COLLERAN, O'HARA & MILLS L.L.P.

By: __/s/Thomas P. Keane
THOMAS P. KEANE

TPK/gl

2805-0093B

cc: Five Star Kitchen Installations, Inc.
517B Acorn Street
Deer Park, NY 11729
Attn: James Draghi
fskiinc@email.com

 

100 Grossways Fark DRIVE WEST ‘SUITE 200 » WoopsurRy, NEw YorK 11797 : T: 516.248.5757 > F: 516.742.1765
WWW.COHMLAW.COM  »@maiem

 

 

 
